DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on June 03, 2022 with respect to the independent claims have been acknowledged but not found persuasive.  Currently claims 1-20 remain rejected.
	With respect to the independent claims, Applicant argues that Tatsuya fails to teach generating configuration identification data by “processing one or more settings from the plurality of settings specified by the configuration data.”  Examiner respectfully disagrees.  As prescribe in paragraph 5 on page 8: “the imparting unit 111 generates an ID (identification information) for each image forming condition every time a print job of a new image forming condition is executed, and assigns the ID (identification information) to the image forming condition…”  And paragraph 6 on page 8: “Further, the granting unit 111 generates an additional ID (additional identification information) in association with the ID when the first post-processing in which the image size changes is executed as described later…”  And paragraph 12 on page 17: “when the print setting is such that the first post-processing for changing the shape of the paper is performed, the image forming apparatus 100 automatically generates an additional ID…”  
	An identification is generated based on and assigned to an image forming condition or corresponding settings.  When there is a change associated with settings, a new identification is generated.  If settings were not processed or changed an identification would not be generated.  That is, for a new identification to be generated, settings have to be executed or changed.  Therefore, Tatsuya clearly reads on the claimed language.

Response to Amendments
Terminal Disclaimer
3.	Terminal Disclaimers filed on June 03, 2022 were disapproved due to power of attorney.

Double Patenting
4.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 respectively of copending U.S. Application No. 16/805,654 in addition to Kamiya (US Pub: 2015/0264198)’s teaching on: generate, using one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0010, p0011, p0075, claim 1]; and Hosotsubo’s teaching on: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  And Tatsuya’s teaching on: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  
Therefore, given Kamiya’s prescription on corresponding configuration data to identification data, Hosotsubo’s teaching on storing configuration data associated with an identifier in the printer, and Tatsuya’s prescription on generating an ID by processing print settings, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate an identifier by processing settings and associate the identifier with the setting data and store the setting data along with the identifier in the printer for comparison and updating purpose.

5.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 respectively of copending U.S. Application No. 16/805,655 in addition to Hosotsubo’s teaching on: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  And Tatsuya’s teaching on: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  Therefore, given Hosotsubo’s teaching on storing setting data associated with an identifier in the printer and Tatsuya’s prescription on generating an ID by processing print settings, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate and associate an identifier with setting data and store the setting data along with the identifier in the printer for comparison and updating purpose.

6.	Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198) and in further view of Hosotsubo (US Pub: 2011/0128572) and Tatsuya (JP Pub: 2021096396).
Regarding claim 1 (previously presented), Kamiya teaches: A printing device comprising: one or more processors; one or more memories; a print process executing on the printing device for printing print jobs at the printing device; and a configuration agent executing on the printing device and configured to: receive, from a configuration manager via one or more computer networks, configuration data for the printing device, wherein the configuration data specifies a plurality of settings for the printing device, apply the plurality of settings from the configuration data to the printing device so that the printing device operates in accordance with the plurality of settings, generate, using one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0010, p0011, p0075, claim 1].
Kamiya does not specify storing configuration setting in the printer although it would have been an obvious practice for uploading the setting whenever needed.  In the same field of endeavor, Hosotsubo teaches: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  Therefore, given Hosotsubo’s teaching on storing configuration data associated with an identifier generated in the printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store configuration data along with a generated identifier in the printer for improving loading and processing efficiency.
Kamiya in view of Hosotsubo does not generate configuration identification data by processing settings.  In the same field of endeavor, Tatsuya teaches: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  Therefore, given Tatsuya’s prescription on generating an ID by processing print settings, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate an ID associated with print settings such as for post-processing for identification purpose.

Claim 8 (previously presented) has been analyzed and rejected with regard to claim 1 and in accordance with Kamiya’s further teaching on: One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors [p0161].

Claim 15 (previously presented) has been analyzed and rejected with regard to claim 1.
9.	Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Zhou (US Patent: 8,291,312).
Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Tatsuya further teaches: The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to, upon satisfaction of one or more criteria: retrieve a current plurality of settings being used by the printing device, generate, based upon the current plurality of settings being used by the printing device, current configuration identification data that uniquely corresponds to the current plurality of settings being used by the printing device [Kamiya: claim1; Hosotsubo: p0182-p0184; Tatsuya: page 5: p07; page 8: p06, page 17: p12].  Kamiya in view of Hosotsubo and Tatsuya does not compare the current configuration identification with stored one.  In the same field of endeavor, Zhou teaches: compare the current configuration identification data to the stored configuration in response to the current configuration identification data being different than the stored configuration identification data, generate and transmit a request for configuration data to the configuration manager [claim 13].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to compare current configuration identification data to a stored one to determine whether to request transfer for configuration update for improving overall efficiency.  

 	Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Zhou further teaches: The printing device as recited in Claim 2, wherein the one or more criteria include one or more of a startup of the configuration agent, an expiration of a specified amount of time, or a current time equalizing a specified time [col 10: lines 23-63].

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporate herein.  Kamiya in view of Hosotsubo and Tatsuya does not compare the current configuration identification with stored one.  In the same field of endeavor, Zhou teaches:  The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to: determine whether the one or more memories comprise stored configuration identification data, and in response to determining that the one or more memories do not comprise stored configuration identification data, generate and transmit a request for configuration data to the configuration manager [claim 13 (When identification data is not stored, matching is not found.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to compare current configuration identification data to a stored one to determine whether to request transfer for configuration update for improving overall efficiency.  

Regarding claims 9, 10, and 12 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claims 9, 10, and 12 have been analyzed and rejected with regard to claims 2, 3, and 5 respectively.
Regarding claims 16, 17, and 19 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claims 16, 17, and 19 have been analyzed and rejected with regard to claims 2, 3, and 5 respectively.

10.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), Tatsuya (JP Pub: 2021096396) and Zhou (US Patent: 8,291,312); and in further view of Wakabayashi (US Pub: 2011/0222114).
 	Regarding claim 4 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Kamiya in view of Hosotsubo and Zhou does not disclose identification data corresponding to signature data or hash results.  In the same field of endeavor, Wakabayashi teaches: The printing device as recited in Claim 2, wherein the current configuration identification data that uniquely corresponds to the current plurality of settings being used by the printing device is one or more of signature data or hash results data generated based upon the current plurality of settings [p0028].  Therefore, given Wakabayashi’s prescription on applying hash value for identification information, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed to combine the teaching of all to apply hash value for identification for the benefit of data integrity.

Regarding claim 11 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 4.	
Regarding claim 18 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 4.

11.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Zakharov (US Pub: 2017/0243272).
Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Tatsuya does not specify security settings.  In the same field of endeavor, Zakharov teaches: The printing device as recited in Claim 1, wherein: the plurality of settings specified by the configuration data for the printing device includes a plurality of security settings, and applying the plurality of settings from the configuration data to the printing device includes applying the plurality of security settings to the printing device so that the printing device operates in accordance with the plurality of security settings [p0002].  Configuring a printer with security settings has been well practiced in the art as prescribed by Zakharov.  Therefore, including security settings in configuration would have been obvious to an ordinary skilled in the art for access control purpose.

Regarding claim 13 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 6.	
Regarding claim 20 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 6.

12.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Kobayashi (US Pub: 2013/0235407).
 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Tatsuya does not specify printer identification in a request.  In the same field of endeavor, Kobayashi teaches: The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to generate and transmit to the configuration manager a request for the configuration data, wherein the request includes printing device identification data that uniquely identifies the printing device [p0142].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include printer identification data in configuration data request for identification and retrieving purpose.

Regarding claim 14 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 7.
Conclusion
13.	There is no new ground of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
14.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674